No. 04-00-00494-CV
In the Matter of T.H.

From the 289th Judicial District Court, Bexar County, Texas
Trial Court No. 97-JUV-02541-B
Honorable Carmen Kelsey, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Catherine Stone, Justice
 
Delivered and Filed:	March 14, 2001
 
MOTION TO WITHDRAW GRANTED; AFFIRMED
	On March 23, 1998, a plea of true was entered in the non-jury determinate sentencing hearing
of T.H., a fourteen-year old juvenile.  The juvenile court ordered him to be committed to the custody
of the Texas Youth Commission for seven (7) years, with the possible transfer to the Texas
Department of Criminal Justice.  An appeal was taken to this court and denied for want of jurisdiction
on November 13, 1998. 
	On February 24, 2000, the Texas Youth Commission requested a release/transfer hearing in
the juvenile court that entered the order of commitment in the determinate sentencing.  On March 31,
2000, after hearing testimony and argument, the juvenile court ordered the juvenile to be transferred
to the Texas Department of Criminal Justice, Institutional Division, to complete his sentence.  Notice
of appeal was timely filed and the court appointed an attorney to handle the appeal and to act as
guardian ad litem.  On October 2, 2000, T.H.'s court-appointed attorney on appeal filed a brief in
which counsel concludes this appeal is frivolous and without merit.  Counsel also filed a motion to
withdraw.
	Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).  Specifically, counsel states T.H. was provided with a copy of the brief and motion to
withdraw and was further informed of his right to review the record and file his own brief if he wished.
See In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998); In re A.L.H., 974 S.W.2d 359, 360-61 (Tex.
App.--San Antonio 1998, no pet.).  T. H. has not filed a brief.
	We have reviewed the record and counsel's brief and agree the appeal is frivolous and without
merit.  The judgment of the trial court is affirmed.  Furthermore, we GRANT the motion to withdraw
filed by attorney Margaret Upton.  See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.).
							Catherine Stone, Justice
DO NOT PUBLISH